Citation Nr: 1752073	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar disorder, evaluated at 10 percent disabling prior to January 24, 2013.

2.  Entitlement to an increased evaluation for bipolar disorder, evaluated at 50 percent disabling from January 24, 2013 to February 4, 2016.

3.  Entitlement to an increased evaluation for bipolar disorder, evaluated at 70 percent disabling from February 4, 2016.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	William White, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2000 in the U.S. Navy. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina. 

An agent previously represented the Veteran and the Veteran now represented by an attorney.  The Board remanded the claim in July 2015 and it is again before the Board.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Bipolar disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; it has not been manifested by total occupational and social impairment, for the entire period on appeal.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not higher, for bipolar disorder have been met for the entire period on appeal.  38 U.S.C. § 1155(2014); C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9432 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

The Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA as well as private records and schedule a VA examination to determine the severity of the Veteran's bipolar disorder in accordance with the DSM-5.  The Veteran did not respond to a letter containing authorization of disclosures for the private records and, as a result, these records were not obtained.  All the other requests having been accomplished, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bipolar Disorder

Bipolar disorder is currently rated as 10 percent disabling prior to January 24, 2013, at 50 percent disabling from January 24, 2013 to February 4, 2016, and at 70 percent disabling from February 4, 2016 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432 (Bipolar disorder).  The Veteran contends that this rating does not accurately depict the severity of his disability and seeks an increase of benefits.  See May 2012 Notice of Disagreement. 

The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9432 contemplates the Veteran's diagnosis of bipolar disorder and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9432.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often,) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  Where relevant, reported GAF scores in medical records prior to this date were included.

Prior to January 2013 

The period on appeal first begins in February 2010, when the Veteran notified the VA of his intention to file a claim for an increased rating for his bipolar disorder.

The Board notes that parts of the record that occur before the appeal period, but have some relevance to the Veteran's disability and, in turn, to his occupational and social impairment.  This is especially true given that requested private records were not obtained, as the Veteran did not provide the relevant release forms.  

In the period of 2007 to 2010, the Veteran had a significant criminal history, with at least two felonies and charges of embezzlement, identity theft, larceny, and "price-fixing," i.e. returning stolen items to retail outlets for refunds.  Initially, the Veteran had attended courses at two colleges in the mid-to-late 2000s, but was expelled from one college for stealing identities and dropped out of another due to depression.  The Veteran additionally was a heavy drinker to the point where he "put[]  [himself] in a dangerous predicament" with drinking in driving.  See May 2011 C&P examination.  The Veteran additionally was hospitalized for his manic episodes at least once in March 2009.  Id.

The first relevant medical records during the period of the appeal are VA treatment records dated in June 2011.  However, they refer to earlier treatment records for a private provider that the Veteran had at one time given to a VA examiner to review.  The private records dated from July 2010 to April 2011 showed GAF scores ranging from as low as 60 to as high as 80.  The private records note the Veteran had bipolar disorder. 

In the June 2011 VA examination, the examiner reported the Veteran had a good relationship with his wife and daughter as well as his parents and had "one friend" who also had bipolar disorder.  Veteran took Seroquel and Tegretol.  His only listed hobbies were "computer games" and going "to park with daughter."  The Veteran did not work.  Veteran noted thoughts of suicide, but with no plans.  The Veteran reported manic and depression and "symptoms lack of interest in anything (family activities, eating), decreased appetite, increased sleep, fatigue, [and] feelings of worthlessness/guilt."  Manic stages were described as being "[k]nowing that what I'm doing is wrong but wanting it so bad" and had symptoms of "high self-esteem, decreased need for sleep, engaging in dangerous behaviors, excessive talkativeness, distractibility, and racing thoughts."  The examiner believed these symptoms "appeared to represent antisocial traits."

A physical examination was "unremarkable," except for sleep impairment and poor impulse control.  Veteran described an inability to work as he will "walk[] off the job if he gets 'stressed out.'" Veteran reported impaired memory.  Psychological testing contains a note that 

There are indications the veteran consistently endorsed items that portray himself in an especially negative or pathological manner.  This may be a "cry for help" or may be exaggerated symptomatology.  The test results potentially involve considerable distortion and are unlikely to be an accurate reflection of the respondent's objective clinical status.  Due to the distorted validity of this measure, the scale results are not included as part of this report.

The Veteran reported engaging in activities such as theft and reported weekly thefts until April 2011.  The Veteran also reported alcohol abuse, but the examiner believed that alcohol abuse may be a separate issue. The examiner stated that she could not determine if he met the criteria for bipolar disorder.  The examiner could not determine whether Antisocial Personality Disorder and alcohol abuse were separate from his manic episodes and noted the need for retesting after a period of sobriety.  The examiner noted that the reports he shared with the examiner appeared
to be better described as calculated and chronic criminal acts more so than
impulsive infrequent bouts of mania.  GAF score of 65 was given.  The June 2011 VA examination concluded that the Veteran had bipolar disorder and alcohol abuse, but at the time the examiner could not determine whether the alcohol abuse was a separate disorder or connected to bipolar disorder.

A February 2012 VA primary note reported the Veteran still was not working, had bipolar disorder, was an  "at home dad" and a "full time student [in?] computer graphics," was not depression or anxious had a good mood, judgment, insight, and was not suicidal.

A VA Mental Health note from February 2012 reported the same as above, with additional symptoms of sad mood, irritability, fatigue/loss of energy, decreased interest in sex, diminished interest activities, and diminished ability to think or concentrate/indecisiveness.  The note taker reported substance abuse and noted bipolar disorder.  The mental status examination did note largely normal interaction.  Veteran reported depression "more than half the days" as well as feeling down, depressed, or hopeless at the same frequency.  An October 2012 VA homeless call center referral note reported that the Veteran was "living with a friend."

Giving the Veteran the benefit of the doubt, he is entitled to 70 percent rating during this period.  A 70 percent disabled rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The Board notes for this period of the appeal, the probative weight of the evidence supports a finding that bipolar disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood due to such symptoms as: social isolation, anxiety, irritability, sad mood/depression, loss of energy, homelessness, suicidal ideation (which led to suicide attempts after this period), stress, deteriorating family life, criminal activity during manic stages, diminished ability to think or concentrate/indecisiveness, possible substance abuse leading to dangerous activities, lack of interest in anything (family activities, eating), increased sleep during depression, fatigue, and feelings of worthlessness/guilt.  

At some point during this period, the Veteran became unable to do occupational tasks or continue with education due to depression and legal troubles, with the latter seemingly related to manic stages.  The Board notes that, later one, he stated he last worked in February 2013.  If the Veteran was working at this time, he was not able to maintain employment, and had periods of unemployment throughout this period of the appeal.  He was expelled from an educational program prior to this period and there are mentions of him going to school during this period, but at some point he was no longer able to go.

Additionally, at some point at the end of this period, the Veteran had a "psychotic break" requiring hospitalization (explained below).

The Veteran, at some point during the appeal, had some personal relationships including with a friend during parts of the appeal.  However, the Veteran's family life at this time was quickly deteriorating, despite his statements that he had a good relationship with his family at the beginning of the period.  As explained below, he was homeless (i.e. his wife asked to leave the house) and had to rent a room, representing a breakdown of family relations during this period. 

The Veteran had unusually high GAF scores given the extent of the symptoms he experienced.  His lowest GAF scores were in the range of 60-65.  The Veteran's GAF scores reflect mild symptoms or some difficulty in social, occupational, or school, but generally functioning pretty well, with some meaningful interpersonal relationships.  However, the Veteran had frequent shoplifting and suicidal ideation, apparent inability to work, loss of his home, separation from his wife, and appeared to have only one friend, who also suffered from bipolar disorder.  Immediately after this period, the Veteran was given a GAF score of 35 (see below) and was imprisoned.  Given these facts, much lower GAF scores would normally be expected.  In any event, the Veteran's GAF score reflects the level of impairment less severe than contemplated by the rating. 

As a 70 percent rating is being granted for the entire period of the appeal, discussion of a higher rating for the entire period occurs at the end of the next section.
January 2013 forward 

The Veteran was granted a 50 percent rating starting in January 2013 and at 70 percent from February 2016.

A January 2013 VA clinical warning noted that the Veteran had twice tried to kill himself within the last two weeks, including cutting his right wrist and taking "a full 90 days prescription" of medication.  Veteran also reported a "psychotic break a few months ago," resulting in hospitalization.  A January 2013 VA pharmacy medication management note reported Veteran audio and visual hallucinations.  The Veteran was separated from his wife at this point, but reported having a friend.  The Veteran was asked about inpatient psychiatric hospitalization, but an addendum note reported, the Veteran "came close to fleeing as he felt hospitalization would create a significant adverse impact to his hopes for the future."  The social worker noted the Veteran stated:

I'm not stable at this point.  I'm trapped in thought cycles.  Affect congruent to topic/mood.  Thought process is somewhat circumstantial, though is redirectable to topic.  Denies present SDV, though endorses recent suicidal thoughts and suicidal action.  Denies current intent/plan to harm himself and/or others.  Endorses auditory hallucinations directly, though indirectly endorses visual hallucinations.

The Veteran reported continued issues with depression, reported "dx of schizophrenia" as well as bipolar disorder, and that "I try to convince myself I shouldn't jump in front of a car, but I feel compelled.  He describe[d] condemnation from God and seeing demons."  The same month, the VA suicide behavior committee reported that the Veteran was noted to be a "High Risk for Suicide" due to the recent suicide attempt.  In addition, he was given a "Danger To Harm Self" diagnosis. 

The Veteran was incarcerated from February 2013 to June 2013 for a probation violation.  A VJO coordinator visited the Veteran in May 2013 in jail.  The Veteran had a slow movement and slow speech and had a blank stare.  He reported three suicide attempts in 2013, was homeless for the last year, was separated from his wife.  His GAF score was 35.  He reported employment as a data entry clerk, but it was unclear whether this was recent or for how long. 

A June 2013 primary care note reported stable mood and was not suicidal or homicidal.  He was temporarily living with his ex-wife.  The Veteran was in transitional housing in June and July 2013.  A July 2013 VA SAS intake screening note reported that his mental illness caused his separation from his wife, that the Veteran had stopped drinking, was assessed with "Bipolar I Disorder, severe, in partial remission," with a GAF score of 65.  He had improved symptoms (mood, no anxiety or somatic symptoms), with some unhappiness, sensitivity, pessimism, or self-doubt, but with periodic thoughts of self-doubt and suicide. 

A July 2013 mental health note reported:

Most recent manic episode was in Aug[ust] 2012 he thought he was a secret service person, gets hyper focused, starts drinking, does not sleep, has a lot of energy, becomes grandiose, spends a lot of money, becomes irritable.  When depressed he becomes sleepy and sleeps most of the day, has decreased appetite and energy as well as sex drive.  Last [A]ugust he became paranoid, and started hallucinating.

Veteran reported manic episodes 12 times in the last year.  The Veteran reported hospitalization in September 2012, suicide ideation, and suicide attempts.  He reportedly was unemployed since February 2013.  GAF score was 56. 

A November 2013 VA homeless program note reported repeated homeless due hospitalization for his mental health issues in July 2012, December 2012, and again in November 2013. An additional November 2013 VA Homeless program note reported the Veteran had briefly been employed, but lost this job.  The same note reported continued drinking.  In a December 2013 Homeless program note, the Veteran reported another suicide attempt six weeks prior.

Starting in December 2013, the Veteran was renting a room and was no longer homeless.  In April 2014, the Veteran was permanently housed via HUD/VASH and had visits from a case manager and accompanying notes, generally monthly.  These notes report that the Veteran maintained "one good friend" as support and no longer had suicidal ideation.  He continued to have issues with money and budgeting and other basic activities, such as setting up a phone, getting furniture, finding transportation, scheduling activities, and basic maintenance work.  Another person had to maintain his schedule for him and do other daily activities.   His apartment was often unkempt, at one point there was an "odor despite the open door."  The Veteran's appearance varied between neat and unkempt.  The Veteran continued to have issues with substance abuse, despite numerous statements from his case manager that he should stop drinking.

VA treatment records dated from December 2013 onward note poor sleep, paranoia, mood instability, but generally with good mood and affect.  He apparently continued to hallucinate, had mind racing, but no mood swings, irritability, or depression.  The Veteran occasionally we want "to be left alone and be in bed."  The Veteran continued to have sleep issues, lack of motivation, and poor appetite.  

In an April 2014, a VA Mental Health Master Treatment Plan note reported continued unemployment and housing issues, but was "able to main IADLS" and was "capable of independence" and had "supportive family and/or friends."  The Veteran noted continued depression and anxiety, had trouble with going outside, or being around people.  He denied hallucinations, hyper or manic feelings, or excessive drinking.  He was reportedly unemployed since February 2013.  Veteran was noted to "isn't prepared to look for a job nor is he job ready at this time."  This document was updated periodically in the following years.  In the February 2016 VA Mental Health Master Treatment Plan update, the Veteran was reported to "not have the desire or motivation to do his basic ADLs like take shower or do house hold chores, going on for several months" with low energy levels 

There are scattered notations regarding education, but these are often unclear, while the Veteran at one point finished two courses, it is does not appear he was able to stay in school or obtain a degree.

VA treatment records from January to February 2016 noted the Veteran symptoms were reportedly "chronic, without remission."  The Veteran had issues paying bills due to poor money management, he had stopped going to his online coding course, and wanted a fiduciary to manage his money.  His house was noted to be unsanitary, but "neat."

The Veteran had another person living with him starting at some point in 2016, who appeared to be taking care of him, and the Veteran's case manager expressed concern that he was becoming less independent and was over-dependent on others.

In an October 2016 VA contractor examination reported bipolar disorder.  The Veteran did not pose any threat of danger or injury to self or others.  He reported he has episodes of depression where he stayed in bed for days at a time, stated, he gets very nervous when there is any kind of confrontation, and was taken advantage of by his neighbors.  The examiner, a psychologist, reported the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  No other mental disorders were diagnosed.  The examiner gave a history in line with the above described medical records.  The Veteran was confirmed by a caregiver to drinking only once a month "claimant is doing much better since he is available in the home to help structure and manage regular housekeeping tasks."  The caregiver confirmed the severity of the Veteran's symptoms as listed in this report.  The examiner reported the Veteran had problems keeping his apartment clean.  "He is not able to prepare meals for himself.  The caregiver reported that when he first came to the home there were large piles of clothes that the claimant did not wash.  He would periodically throw his clothes away and go to the Goodwill and purchase very inexpensive clothing and repeat that cycle.  The caregiver reported the apartment was filthy and unsanitary when he first came to live with the [Veteran]."

The examiner noted that the Veteran had depression mood; anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech;  difficulty in understanding complex commands; impaired judgment; impaired abstract thinking disturbances of motivation and mood;  difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He was reportedly disorganized and disheveled. 

Given the above, the Board finds that a 70 percent rating is warranted for the entire period of the appeal.  The Veteran continued to have the same symptoms that are previously mentioned in the prior period, although some symptoms have improved and some have worsened. The Veteran was estranged/separated from his wife by October 2012 and during the appeal had one live-in friend.  The Veteran appears to have, at best, sporadic employment (see remand instructions) and appears to have been enrolled in college courses at least some of the time, completing at least a few courses.  Given the Veteran's significant legal troubles, which partially led to the employment issues, his estrangement from his family at some point early in the appeal period, thoughts of suicide and suicide attempts, behavioral issues, and a history of alcohol abuse with repeated hospitalizations and suggestions that the Veteran be hospitalized, 

Although he sometimes isolates himself, he is able to function in some social settings and maintain some relationships, including a friendship with at least one person.  The Veteran was able to maintain some type of relationship with his daughter.  The Veteran maintained some periodic basic hygiene and sanitation with his apartment, but was helped by a friend and there are reported instances where it seems the Veteran had poor hygiene and could not independently undertake activities of daily living.  The Veteran additionally had occasional hallucinations, but did not forgot the names of those close to him or his name, and is not disoriented to time or place.  He previously had suicidal thoughts and attempted suicide, but reportedly has not continually reported these thoughts, and has not been described as a persistent danger to himself or others.

In assigning the 70 percent rating for the entire period, the Board assessed the total dysfunctional picture over time rather than individual snapshots of high and low levels of function.  Moreover, except for the opinion of the 2011 examiner, weight the lay and medical evidence does not clearly disassociate the Veteran's criminal behavior from his mental health disorder.  The Board also considered the records of VA social workers in assisting the Veteran with housing, community care and suicide prevention assistance.   

The Veteran's GAF scores of 35 (lowest) and 65 (highest) were highly variable and likely associated with his presentations and clinical impressions at the time of the examinations or treatment encounters.  The Veteran's lowest GAF scores reflect serious symptoms and major impairments in several areas, such as work or school, family relations, judgement, thinking, or mood.  Accordingly, the Veteran's GAF score reflects the level of impairment contemplated by a 70 percent rating and does not reflect total occupational and social impairment.  

The Board finds that, throughout the appeal period, a disability rating of 70 percent, but not higher, is warranted for the Veteran's service-connected bipolar disorder.  Based on the weight of the evidence, the Board finds that the Veteran's symptoms of bipolar disorder are not of the severity, frequency, and duration to result in a higher rating.  38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9432.  A higher evaluation is not warranted because the Veteran is not totally occupationally and socially impaired.  Here, for example, the evidence does not show symptoms such as grossly inappropriate behavior; persistent (as opposed to intermittent) hallucinations, persistent danger of hurting self or others; disorientation to time or place; memory loss of names of close relatives, own name; or symptoms of a similar severity.  The Board also emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In short, the Veteran's symptoms, as variously referenced above, have not been found to rise to the level of severity contemplated by those of the 100 percent disability rating criteria.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).


ORDER

Entitlement to a 70 percent evaluation for bipolar disorder is granted, subject to the law and regulations governing payment of VA compensation benefits.


REMAND

The Veteran at various points during the appeal apparently was employed in a variety of jobs, such as washing dishes.  See October 2016 VA contractor Mental Disorders DBQ ("[The Veteran] last attempted employment was in 2015 when he was washing dishes at a sushi bar.").  Apparently worked at a restaurant at some point, as referenced in a November 2016 VA treatment record.  The Veteran's treatment records also contain references to wanting to work and attempting to find a job, but his October 2016 VA contractor Mental Disorders DBQ reported he "bec[a]me overwhelmed with the amount of work he had to do and how to break it down.  He has not attempted any employment since that time."  Additionally, the Veteran was at one point enrolled in college, but later treatment records and the October 2016 VA contractor Mental Disorders DBQ make no mention of college courses.  Additionally, a June 2011 VA treatment record reported that the Veteran had attended two colleges, but did not complete a degree from either, and was then taking online college courses, but had "stopped doing his work when he got depressed."

In any event, there is insufficient indication in the record of whether the Veteran's employment during the appeal was marginal or substantially gainful.  A July 2012 Veteran's Application for Increased Compensation Based on Unemployability seems to be at odds with his file and predates the last known job.  Additionally, there is no information regarding whether the Veteran had actually completed college courses during the appeal period.  The Board finds that further development is necessary before the claim for TDIU can be adjudicated, including providing appropriate notice and assistance.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or other appropriate document to verify current employment.  Additionally, request the Veteran verify if he is enrolled in any educational courses or has completed a degree.

2.  Readjudicate the Veteran's claim for TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


 

___________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


